Citation Nr: 9936071
Decision Date: 12/29/99	Archive Date: 02/08/00

DOCKET NO. 95-07 932               DATE DEC 29, 1999

SUPPLEMENTAL DECISION

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Portland, Oregon

THE ISSUES

1. Entitlement to service connection for bronchitis.

2. Entitlement to service connection for chronic sinusitis.

3. Entitlement to service connection for tension headaches.

4. Entitlement to service connection hypertension.

5. Entitlement to service connection for otitis media.

6. Entitlement to service connection for anemia secondary to
mononucleosis.

7. Entitlement to an initial rating in excess of 10 percent for
acne vulgaris.

REPRESENTATION 

Appellant represented by: Non Commissioned Officers Association of
the U.S.A. 

WITNESS AT HEARING ON APPEAL 

Veteran 

ATTORNEY FOR THE BOARD

C. Crawford, Counsel

INTRODUCTION

The veteran had active service from September 1971 to August 1974.

In August 1993, the RO denied entitlement to service connection for
post-traumatic stress disorder (PTSD), chronic depression,
hypertension, sinusitis. mononucleosis/anemia, tension headaches,
and otitis media. Service connection for acne vulgaris was granted,
rated as noncompensably disabling, effective September 25, 1992.
Except for service connection for sinusitis, in February 1994 the
veteran filed notice of disagreement (NOD) with the rating
determination. In April 1994 the RO issued a statement of the case
(SOC) for the bronchitis, tension headaches, and otitis media
issues. That same month, the RO increased the noncompensable rating
assigned to the acne vulgaris disability to 10 percent, effective
September 25, 1992. The denials associated with the service
connection issues were confirmed and continued. In June 1994, the
veteran again disagreed with the decisions denying service
connection for PTSD, hypertension, major depression, tension
headaches, chronic sinusitis, anemia, bronchitis, and otitis media.

2 -

In September 1994 the denials were confirmed and continued, and the
RO thereafter issued to the veteran a SOC for the issues of service
connection for PTSD, hypertension, major depressive episode,
chronic sinusitis, and anemia. At her personal hearing in November
1994 the veteran presented testimony associated with the foregoing
claims in addition to testimony for the claims previously perfected
for appellate review. In February 1995, the veteran again expressed
disagreement. She also disagreed with the denial of service
connection for tension headaches.

Regarding PTSD, the RO, in December 1994, granted service
connection and rated the disability at 10 percent, effective
September 25, 1992, and, in January 1995, granted service
connection for major depression as associated with PTSD. In
February 1995, the veteran disagreed with the assigned rating. In
April and August 1996, the RO, in part, issued SOCs addressing the
increased rating claim. In September 1996, the veteran submitted a
substantive appeal for the increased rating claim. The record then
shows that in July 1997, the 10 percent rating was increased to 70
percent, effective September 30, 1996, and on appellate review, in
a supplemental decision, dated January 21, 1999, the Board granted
entitlement to an increased evaluation to 30 percent prior to
September 30, 1996 and confirmed and continued the 70 percent
evaluation thereafter.

On substantive appeal in September 1996, the veteran added that her
sinusitis and anemia disorders manifested as secondary to smoke
inhalation incurred while in service. In October 1997, the RO
confirmed and continued the denials associated with the sinusitis,
bronchitis, otitis media, and anemia due to second hand smoke. The
veteran disagreed with the determination, and in July 1998 the RO
issued a SOC. The veteran however did not perfected the appeal
associated with those claims, i.e. service connection for
sinusitis, bronchitis, otitis media, and anemia due to second hand
smoke. Accordingly the Board finds that those matters claimed as
secondary to smoke inhalation have not been perfected for appellate
review and will not be addressed below.

3 -

In August 1993, the RO granted service connection for acne vulgaris
and rated the disability as noncompensably disabling effective from
September 25, 1992, and in February 1994 the veteran disagreed with
that determination. In February 1994, the zero percent evaluation
was increased to 10 percent. The RO however did not issue a SOC
associated with that issue. Since a rating in excess of 10 percent
is possible for the foregoing disability, the issue of entitlement
to an increased rating for remains on appeal. Thus the matter will
be addressed in the remand portion of the decision.

In view of the foregoing development, the Board finds that the
issues listed on the title page have been perfected for appellate
review.

FINDINGS OF FACT

1. The medical evidence fails to show that the veteran currently
has bronchitis.

2. The medical evidence does not suggest that the veteran's chronic
sinusitis is related to service or any event from service.

3. The medical evidence does not tend to link the veteran's tension
headaches to service or any events from service.

4. The medical evidence does not tend to create a nexus between the
veteran's hypertension and service or any service-connected
disability.

5. The medical evidence fails to show that the veteran currently
has otitis media, and, in the alternative, if present, it does not
tend to show that the veteran's otitis media is related to service.

6. The medical evidence also does not suggest that the veteran's
anemia is related to service or any service-connected disability.

- 4 -

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for bronchitis is
riot well grounded. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R.
3.159(a) (1999).

2. The claim of entitlement to service connection for chronic
sinusitis is not well grounded. 38 U.S.C.A. 5107(a) (West 1991); 38
C.F.R. 3.159(a) (1999).

3. The claim of entitlement to service connection for tension
headaches is not well grounded. 38 U.S.C.A. 5107(a) (West 1991); 38
C.F.R. 3.159(a) (1999).

4. The claim of entitlement to service connection hypertension is
not well grounded. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R.
3.159(a) (1999).

5. The claim of entitlement to service connection for otitis media
is not well grounded. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R.
3.159(a) (1999).

6. The claim of entitlement to service connection for anemia
secondary to mononucleosis is not well grounded. 38 U.S.C.A.
5107(a) (West 1991); 38 C.F.R. 3.159(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bronchitis, sinusitis,
tension headaches, hypertension, otitis media, and
mononucleosis/anemia.

Law and regulation

Service connection may be established for a disability resulting
from personal injury incurred or disease contracted in the line of
duty or for aggravation of a preexisting injury or disease. 38
U.S.C.A. 1110 (West 1991).

- 5 -

Service connection may be granted for any disease diagnosed after
discharge, where all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.3 03(d) (1999).

Continuity of symptomatology is required where the condition noted
in service is not, in fact, shown to be chronic or where the
diagnosis of chronicity may be legitimately questioned. When the
fact of chronicity in service is not adequately supported, then a
showing of continuity after discharge is required to support the
claim. 38 C.F.R. 3.303(b).

Service connection may also be granted for a chronic disease,
including hypertension and other organic diseases of the nervous
system, if manifest to a degree of 10 percent or more within one
year from the date of separation from such service. 38 U.S.C.A. 
1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 3.307, 3.309
(1999).

Pursuant to 38 U.S.C.A. 5107(a), an appellant has the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded. 38 U.S.C.A.
5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995); Anderson v.
Brown, 9 Vet. App. 542, 545 (1996). A well-grounded claim is a
plausible claim, one which is meritorious on its own or capable of
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

For a claim to be well grounded, there must be (1) competent
evidence of current disability (a medical diagnosis), (2) of
incurrence or aggravation of a disease or injury in service (lay or
medical evidence), and (3) of a nexus between the in-service injury
or disease and the current disability (medical evidence.) Caluza v.
Brown, 7 Vet. App. 498, 506 (1995) aff'd per curiam, 78 F.3d 604
(Fed. Cir. 1996) (table). The second and third Caluza elements can
also be satisfied by evidence that a condition was "noted" during
service or during an applicable presumption period; evidence
showing post-service continuity of symptomatology; and medical or,
in certain circumstances, lay evidence of a nexus between the
present disability and

- 6 -

the post-service symptomatology. See 38 C.F.R. 3.303(b); Savage v.
Gober, 10 Vet. App. 488, 495-97 (1997).

Where the determinative issue involves medical etiology or a
medical diagnosis, competent medical evidence that a claim is
"plausible" or "possible:" is generally required for the claim to
be well grounded. Heuer, 7 Vet. App. at 3 84; Grottveit, 5 Vet.
App. at 93. Such determinations require "specialized knowledge or
training," and, therefore, cannot be made by a lay person. Layno v.
Brown, 6 Vet. App. 465, 470 (1994); see also Espiritu v. Derwinski,
2 Vet. App. 492, 495 (1992). Lay persons are not competent to offer
medical opinions because the questions involved do not lie within
the range of common experience or common knowledge. Id.

The presumption of credibility is presumed when determining whether
a claim is well grounded. See Robinette v. Brown, 8 Vet. App. 69,
75-76 (1966); King v. Brown, 5 Vet. App. 19, 21 (1993). The
presumption of credibility does not apply where a fact asserted is
beyond a person's competency or where the evidence is inherently
false. Id.; Jones, supra.

Evidence and Analysis

Bronchitis and chronic sinusitis

Regarding bronchitis and chronic sinusitis, the medical evidence
shows that the claims are not well grounded. With respect to
bronchitis, the evidence fails to show that the veteran currently
has a disability and with respect to sinusitis, although present,
the medical evidence does not indicate that the disorder is related
to service or any events of service.

The Board acknowledges that the service medical records show in
June 1973, the veteran received treatment for chest pain, a cold,
and sore throat and at that time, impressions of post cold syndrome
and bronchitis were made. It is also acknowledged that from
September 1993 to January 1974 the veteran complained

- 7 -

of a cough productive of white phlegm with rhinorrhea and sinus
tenderness, although during this period the primary diagnosis was
upper respiratory infection. Nevertheless, the Board notes that the
service medical records do not show that the veteran's in-service
episode of bronchitis resulted in chronic disability or that her
currently diagnosed sinusitis is related to service or any events
of service.

In this regard, the Board points out that on discharge examination
in August 1974, clinical evaluation of the sinuses, lungs, and
chest was normal and the examiner wrote "good health."
Additionally, for bronchitis, the post service medical evidence
does not show that the veteran currently has the disability. In
fact, from 1990 to 1993 the record is devoid of any evidence
showing that the veteran either complained of or received treatment
for the disability, and on VA examination in September 1993,
although the veteran stated that she had bronchitis which was
associated with in-service episodes of upper respiratory
infections, physical examination was normal and the assessment was
bronchitis, resolved. In light of the foregoing, the veteran's
claim is not well grounded. As referenced above, establishing
service connection generally requires medical evidence of a current
disability. See Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Here
such evidence is not present.

Regarding sinusitis, although a current diagnosis of sinusitis has
been made, the post-service medical evidence does not indicate that
the currently diagnosed disability is related to service, any
treatment received in service, or any events from service. Instead,
the March 1991 statement from J. N. B., M.D., stating that the
veteran had sinusitis which made her susceptible to adverse effects
of wood smoke; clinical entries dated from January 1985 to March
1993 showing that she received treatment for sinusitis and that an
assessment of upper respiratory infection with sinusitis was made;
and September 1993 VA examination report documenting an assessment
of sinusitis, merely show that the veteran receives treatment for
the sinusitis and, more importantly, show that the disorder is
likely related to the veteran's allergic rhinitis, a non-service
connected disability. The record is devoid of any medical evidence
relating the veteran's disorder to service or any event from
service. As such, the veteran's claim is not well grounded. That
is, the medical

- 8 -

evidence does not suggest a link between the veteran's current
disability and service. Caluza and Savage, both supra.

Although at her personal hearing in November 1994, the veteran
testified that her bronchitis and sinusitis initially became
manifest in service and that she had been prescribed antihistamines
since 1979 her claims remain not well grounded. The veteran is not
competent to render a diagnosis of bronchitis nor is she competent
to establish an etiological nexus between her currently diagnosed
sinusitis and service. Evidence that requires medical knowledge
must be provided by someone qualified as an expert by knowledge,
skill, experience, training, or education. Espiritu v. Derwinski,
2 Vet. pp. 492 (1992). Accordingly the claims are not well
grounded.

Tension headaches and hypertension

The veteran's claims of entitlement to service connection for
tension headaches and hypertension are also not well grounded.
Although evidence of current disability is present, there is no
medical evidence of record tending to create a nexus between the
veteran's current disorders and service.

In this case, the service medical records showing complaints of
headaches in October 1971 and complaints of occipital headaches in
March 1972 after being involved in an automobile accident with an
impression of tension headaches are acknowledged. It is also
acknowledged that in January 1973, the veteran was involved in a
second automobile accident and thereafter again complained of
headaches, nervousness, loss of memory, dystopia, and nausea. At
that time an impression of status post minor head trauma was made.
In spite of the foregoing, however, the Board notes that on
discharge examination in August 1974 clinical evaluation of the
neurologic system was normal and a diagnoses of tension headaches
was not made. It is also noted that the service medical records,
including the August 1974 discharge examination report, which shows
that the veteran's blood pressure reading was 130/80, are devoid of
any diagnosis of hypertension. The medical evidence does not show
that the veteran's in-service episodic tension

- 9 -

headaches resulted in chronic disability or that the veteran's
hypertension manifested in service.

The post-service evidence also does not tend to demonstrate that
the veteran's tension headaches are not related to service and that
the veteran's hypertension is related to service or may be presumed
related to service. In this regard, the Board notes that the post-
service medical evidence merely shows that the veteran receives
treatment for headaches and hypertension, as show throughout
private clinical entries from J. N. B., M.D., dated from January
1985 to March 1993 and a February 1992 statement from K. K., M.D.
of Klamath Family Practice Center, P.C. In addition to the
foregoing, although on VA examination in September 1993,
assessments of hypertension and headaches, which were consistent
with tension headaches were made, the examiner did not link the
veteran's disabilities to service, any event from service, to any
service-connected disability or any medication prescribed for any
service-connected disability.

Further although clinical entries, to include a December 1994
statement, dated from October 1986 to December 1994 from J. N. B.,
M.D., show continued treatment for headaches and hypertension and
that in November 1993 assessments of follow-up headaches with
menses, migraine headaches, hypertension, and history of tension
headaches were made, the reports do not reference service or any
service-connected disability. In fact, in November 1993, the
veteran's headaches were attributed to her menstrual cycle and in
December 1994, J. N. B., M.D., wrote that the veteran was initially
found to be mildly hypertensive with an elevated diastolic of 94 in
July of 1990, which is more than sixteen years after service. Also
at the time the physician did not relate the veteran's disorder to
service or any events or occurrences of service. Thus the veteran's
claims are not well grounded.

At her personal hearing in November 1994, the veteran testified
that her headache,, and hypertension occurred as secondary to
tension and stress. She maintained that they were related to her
service-connected PTSD and that her current headaches differed from
those resulting from her sinus disability. In spite of the
veteran's statements and testimony, however, it is noted that the
her claim is still not well

- 10-

grounded. As previously noted, the veteran's lay opinion as to such
a medical relationship is not competent to well ground a claim for
service connection. McManaway v. West, 13 Vet. App. 60 (1999);
Caluza and Espiritu, both supra,

Otitis media

The veteran's claim of entitlement to service connection for otitis
media is also not well grounded. In this matter the Board
acknowledges that service medical records show that in August 1973
the veteran complained of a sore throat and right earache, and a
diagnosis of otitis media was made. But, on discharge examination
in August 1974, clinical evaluation of the ears and drums was
normal. Thereafter the post service medical evidence does not
mention, show treatment for, or findings of otitis media until
September 1993. On VA general examination in September 1993, even
though the veteran stated that her otitis media began in service.
Examination was normal and the assessment was otitis media,
resolved. Additionally, although an impression of recurrent otitis
media was made on audio-ear disease examination, clinical findings
remained normal. Considering the foregoing, the medical evidence
does not clearly establish that the veteran currently has otitis
media. and, moreover, even when assuming that the veteran currently
has otitis media, there is no post- service medical evidence
indicating a nexus between the episode of' otitis media noted
during service in 1973 and the currently asserted problem. In this
case, medical evidence tending to establish an etiological nexus is
not present. Instead the evidence, including her November 1994
hearing transcript, merely shows that the veteran maintains that
since her in-service episode of otitis media she has had otitis
media and has been prescribed antibiotics; thus, service connection
is warranted. However, that is not enough under 38 U.S. C.A.
5107(a). The veteran is not competent to render such a medical
opinion and the medical evidence of record does not tend to
demonstrate the requisite nexus. Thus, the Board must find that the
veteran's claim is not well grounded. McManaway, Caluza and
Espiritu, all supra.


Anemia secondary to mononucleosis

The veteran's claim of entitlement to service connection for anemia
is also not well grounded. In this matter, the veteran asserts that
she contracted mononucleosis in service and as a result of that
infectious episode, she is anemic. At the outset, it is
acknowledged that service medical records show that in May 1972 the
veteran primarily complained of a sore throat and after
examination, an impression of mononucleosis was made. However, the
medical evidence does not suggest that the veteran's currently
diagnosed anemia is related to service or any mononucleosis
contracted in service. In fact, the service medical records show
that on follow-up examination in June 1972 clinical findings were
asymptomatic except for moderate tiredness and that an impression
of infectious mononucleosis--resolving, was made, and on discharge
examination in August 1974 clinical evaluation was normal.

Further, the post-service medical evidence shows that the veteran
initially received treatment for anemia in January 1992, as medical
reports from J. N. B., M.D., recorded a diagnosis of borderline
microcytic anemia with history of iron deficiency anemia in the
past. At that time no reference to service was made. Thereafter the
medical evidence, including a February 1992 statement from K. K.,
M.D., of Klamath Family Practice Center, P.C., merely shows
continued treatment for chronic anemia. Although on VA examination
in September 1993 the veteran recalled that while in service she
protracted mononucleosis with symptoms lasting about 10 weeks and
added that even though the infection had completely resolved she
was later diagnosed with anemia, after examination the examiner
recorded assessments of mononucleosis, resolved and iron deficiency
anemia, which is consistent with her heavy menstrual flow. The
examiner also stated that the anemia was not likely secondary to
the episode of mononucleosis in the 1970's.

Considering the foregoing evidence and in spite of the current
diagnosis of anemia, there is no medical evidence linking the
veteran's current disease to service or any treatment received in
service. Specifically, contrary to the veteran's assertions, the
medical evidence does not create a nexus between her in-service
bout with mononucleosis and her current disease. In fact, the
medical evidence shows that a

12 -

connection between the two is unlikely. Thus, the veteran's claim
must be denied, as the requirements of Caluza and Savage are not
met and the veteran is not competent to make such a diagnosis. The
veteran's claim is denied.

Conclusion

Based on the above-discussed reasoning, the Board finds that the
veteran's claims of entitlement to service connection for
bronchitis, sinusitis, tension headaches, hypertension, otitis
media, and mononucleosis/anemia are not well grounded. If the
veteran fails to submit a well-grounded claim, VA is under no duty
to assist in any further development of the claim. 38 U.S.C.A.
5107(a); Morton v. West, 12 Vet. App. 477 (1999); Epps v. Gober,
126 F.3d. 1464 (Fed. Cir. 1997); Grottveit, supra; 38 C.F.R.
3.159(a). The Board further finds that the RO advised the veteran
of the evidence necessary to establish well grounded claims, and
that she has not indicated the existence of any post service
medical evidence that has not already been obtained that would well
ground any of her claims. 38 U.S.C.A. 5103(a) (West 1991); McKnight
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d
1464 (Fed. Cir. 1997). Considering the foregoing, the claims are
denied.

ORDER 

Entitlement to service connection for bronchitis is denied. 

Entitlement to service connection for chronic sinusitis is denied. 

Entitlement to service connection for tension headaches is denied. 

Entitlement to service connection hypertension is denied. 

Entitlement to service connection for otitis media is denied.

 - 13 - 

Entitlement to service connection for anemia secondary to
mononucleosis is denied.

REMAND

As discussed above, in August 1993, the RO granted service
connection for acne vulgaris and rated the disability as
noncompensably disabling effective from September 25, 1992, and in
February 1994 the veteran disagreed with that determination.
Although in February 1994, the zero percent evaluation was
increased to 10 percent, the RO did not issue a SOC associated with
that issue to the veteran. As such, the Board finds that since a
timely NOD has been received and a rating in excess of 10 percent
is possible for the foregoing disability, that issue remains on
appeal. That is, a SOC must be issued. As such, a remand is
required. 38 C.F.R. 19.9 (1999).

When a NOD is timely filed, the RO must reexamine the claim and
determine if additional review or development is warranted. If no
preliminary action is required, or when it is completed, the RO
must prepare a SOC pursuant to 38 C.F.R. 19.29 (1999), unless the
matter is resolved by granting the benefits sought on appeal or the
NOD is withdrawn by the appellant or his or her representative., 38
C.F.R. 19.26 (1999).

Additionally, the United States Court of Appeals for Veterans
Claims (formerly known as the United States Court of Veterans
Appeals) (the Court) has held that when a claimant is awarded
service connection for a disability and subsequently appeals the
RO's initial assignment of a rating for that disability, the claim
continues to be well grounded as long as the rating schedule
provides for a higher rating and the claim remains open. Fenderson
v. West, 12 Vet. Ap]p. 119 (1999); Shipwash v. Brown, 8 Vet. App.
218, 224 (1995); AB v. Brown, 6 Vet. App. 35 (1993).

- 14 -

To ensure that VA has met its duty to assist the veteran in
developing the facts pertinent to her claim and to ensure full
compliance with due process requirements, the case is REMANDED for
the following action:

The RO should readjudicate the issue of entitlement to an initial
rating in excess of 10 percent for acne vulgaris and thereafter,
issue a SOC to the veteran. The SOC should include any pertinent
law and regulations that were used in the determination, and a full
discussion of action taken on the claim, consistent with the
Court's instruction in Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The veteran should also be advised that the issuance of a
substantive appeal is required to perfect the appeal. The
applicable response time should be allowed.

Thereafter, if in order, the case should be returned to the Board.
The Board intimates no opinion as to the ultimate outcome of this
case.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103 -446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

- 15 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

V. L. Jordan 
Member, Board of Veterans' Appeals

 - 16 -


 

Citation Nr: 9901360  
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-07 932 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent 
prior to September 30, 1996 for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an evaluation in excess of 70 percent 
since September 30, 1996.


REPRESENTATION

Appellant represented by:Non Commissioned Officers 
Association of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to August 
1974.

In a December 1994 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon granted service connection for the veterans PTSD and 
assigned a 10 percent rating effective from September 1992.  
The veteran was notified of that decision in January 1995.  
Thereafter, the veteran expressed her disagreement with the 
ROs rating decision through a notice of disagreement (NOD) 
dated in February 1995.  Subsequently, a statement of the 
case (SOC) was issued in August 1996, in which the RO 
addressed the issue of entitlement to a rating in excess of 
10 percent and apprised the veteran of the pertinent law and 
regulations associated with her claim.  The veteran perfected 
her appeal in September 1996.

Thereafter, in a July 1997 rating decision, the RO increased 
the evaluation for the veterans PTSD from 10 to 70 percent, 
effective from September 1996.  Therefore, the issue of the 
propriety of the rating action in which the RO assigned 10 
percent for the veterans PTSD effective from September 1992 
remains before the Board for determination.


FINDINGS OF FACT

1.  Prior to September 30, 1996, the veterans PTSD was 
evidenced by chronic anxiety, headaches, and nightmares 
resulting in definite social and industrial impairment.

2.  Since September 30, 1996, the veterans PTSD has been 
manifested by anger, frustration, and severe depression due 
to rape and harassment while in service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 30 percent for 
PTSD prior to September 30, 1996 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R.  Part 4, Diagnostic Code 
9411 (1996).

2.  The schedular criteria for a rating in excess of 70 
percent for PTSD from September 30, 1996 are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Pertinent Law and Regulations

A claim for an increased evaluation for a service-connected 
disability is well grounded if the veteran indicates that he 
has increased disability.  38 U.S.C.A. § 5107(a); see also 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veterans assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (1998).

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
The degrees of disability contemplated in the evaluative 
rating process are considered adequate to compensate for loss 
of working time due to exacerbation or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations applies to the veterans 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (1998).

The VA Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code that represents the dominant (more disabling) 
aspect of the condition.  38 C.F.R. § 4.126 (1998).

As in this case, when the law controlling an issue changes 
after a claim has been filed or reopened but before the 
administrative or judicial review process has been concluded, 
a question arises as to which law now governs.  In this 
regard, the United States Court of Veterans Appeals (Court) 
determined that a liberalizing change in a regulation during 
the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The revised criteria in effect after November 1996, 
applicable to the veterans case, codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (Generalized anxiety disorder), 
is rated under the General Rating Formula for Mental 
Disorders as follows:

Under the revised criteria effective in November 1996, a 30 
percent evaluation is warranted when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. Part 
4, Diagnostic Code 9411 (1998).

An evaluation of 50 percent requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms so as to result in considerable 
industrial impairment.  38 C.F.R. Part 4, Diagnostic Code 
9411 (1996).

A 70 percent evaluation is warranted in those cases where the 
veteran provides evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure or relevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation); inability to establish and maintain effective 
relationships. 38 C.F.R. Part 4, Diagnostic Code 9411.

A rating of 100 percent is only merited in those situations 
in which the veterans mental disability rises to a state of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communications; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The rating criteria in effect prior to the November 1996 
amendment provide that a 30 percent evaluation is warranted 
for a psychoneurosis when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility, and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1996)

For the assignment of a 70 percent evaluation, the veteran 
must show a severely impaired ability to establish and 
maintain effective or favorable relationships with others.  
The psychoneurotic symptoms must be so severe and persistent 
that the veteran is severely impaired in the ability to 
obtain or retain employment.  Under these same criteria, an 
evaluation of 100 percent is warranted for psychoneurotic 
disorders in those cases where the veteran shows that 
attitudes of all contacts except the most intimate are so 
adversely affected so as to result in virtual isolation in 
the community.  Further, the veteran must provide evidence of 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Other symptomatology includes a 
demonstrable inability to obtain or retain employment.  Id.  

The global assessment of functioning score (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  A score of 
55-60 indicates moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A score of 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Richard v. Brown, 9 
Vet. App. 266 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993) the United States 
Court of Veterans Appeals (Court) stated that the term 
definite in 38 C.F.R. § 4.132 was qualitative in 
character, whereas the other terms were quantitative in 
character, and invited the Board to construe the term 
definite in a manner which quantifies the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate its reasons or bases for its 
decision.
38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term definite is to 
be construed as distinct, unambiguous, and moderately large 
in degree.  It represents a degree of social and industrial 
inadaptability, which are more than moderate but less than 
rather large. O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term definite.  38 
U.S.C.A. § 7104(c) (West 1991).

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a general rating formula for mental 
disorders which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimants social and industrial 
impairment due to a mental disorder was most 
accurately characterized as total, 
severe, considerable, definite, or 
mild.  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

It was further noted that, in some cases, the amended 
regulation may be no more beneficial to the claimant than the 
prior provisions, because the evidence in the case does not 
reflect symptoms or manifestations associated with a higher 
rating under the amended regulation.  Accordingly, it will be 
necessary for those with adjudicative responsibilities to 
determine, on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, is more 
beneficial to the claimant than the prior provisions.  
VAOPGCPREC 11-97.  Precedent opinions of the chief legal 
officer of VA are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).


II. Background

The RO granted service connection for the veterans PTSD in a 
December 1994 rating decision, and assigned a 10 percent 
evaluation effective from September 1992.  In making that 
determination, the RO considered a lay statement from a 
friend of the veteran attesting to the inservice incident, 
testimony at the veterans personal hearing conducted in 
November 1994 in which the veteran recounted an incident of 
rape and several incidents of sexual harassment by senior 
officers while in service, and the Hearing Officers Decision 
dated in December 1994.  

A review of the record reveals progress notes from 
psychosocial assessments dated from 1991 to 1993 that note 
complaints of chronic depression, feelings of hopelessness, 
and lethargy.  The evaluator noted that the veteran 
experienced distressing recurrent dreams and great 
psychological distress at exposure to events that symbolized 
or resembled the inservice traumas.  Additionally, the 
evaluator reported that the veteran showed signs of low self-
esteem and social isolation.

Subsequently, the veteran submitted a PTSD evaluation 
conducted in September 1993 by a private physician.  The 
physician recited the veterans history of symptomatology 
related to her PTSD, noting, in particular, that the veteran 
experiences great difficulty with sleeping, and has 
nightmares that involve a man or men attacking her.  The 
physician reported that the veteran lacked energy to take 
care of her home at times.  Further, the report noted that 
the veteran has to work hard at avoiding her thoughts, and at 
work, she is able to stay distracted.  On examination, the 
physician stated that the veteran began to cry at times and 
clench her fist during the consultation.  The physician noted 
that the veteran was oriented times three, her memory was 
intact, and that she demonstrated normal progression of 
thought.  The veterans mood was anxious and her affect 
bland.

The record also includes outpatient records for private 
medical treatment from 1986 to 1994 that, in pertinent part, 
recite the veterans history with respect to her PTSD-related 
symptomatology.  Reports from treatment during those years 
primarily show entries for intermittent complaints of 
depression and anxiety, and fatigue related to the veterans 
mental disorder.  For example, in an entry dated in April 
1991, the examiner noted that the veteran had frequent 
insomnia, followed by nightmares and vivid dreams.  In a 
report dated in September 1991, the examiner stated that the 
veteran had frequent anxiety attacks and that she needed 
increased medication.  During an examination in January 1993, 
the examiner reported that the veterans medication was 
inadequate in controlling her depression, and that the 
veteran continued to show signs of fatigue.  In a report 
dated in March 1994, upon assessment of continued depression 
and anxiety, the physician noted that the veteran was 
beginning counseling.  Follow-up reports throughout 1994 
noted the veterans subjective complaints of depression and 
fatigue, and reported that the veteran continued to be on 
medication.

A review of the record reveals that the evidence includes a 
psychiatric file review dated in January 1995 conducted for 
the purpose of determining whether the veterans major 
depression is separate from or secondary to her service-
connected PTSD.  In that report, the reviewer recited the 
veterans inservice rape incident and ensuing harassment by 
senior officers, noting that the veterans symptoms of 
nightmares and sleep disruption, depression, and rage were 
symptoms typically seen in individuals with PTSD and severe 
depression.  By rating action of January 1995, service 
connection was granted for major depression, which was 
associated with the veterans PTSD.  The 10 percent 
evaluation was continued.  

Noted in a February 1995 statement from the veterans 
counselor are ongoing symptoms of depression, inability to 
concentrate at work, feelings of inadequacy, insomnia, 
nightmares, inability to trust, difficulty in keeping house 
and paying bills, and dissociation from friends and family.  
The counselor reported that the veteran showed signs of 
unreliability in work, unable to arrive timely on a regular 
basis.  Further, during 18 weeks of group therapy, the 
counselor stated that oftentimes, the veteran had problems 
associating with others, though she showed improvement at the 
end.  The counselor concluded that the veteran was bright and 
capable, and that she showed signs of hope for improvement in 
the future.  In a November 1995 statement from the veterans 
counselor is noted that the veteran had made some progress in 
reducing her levels of anxiety and depression.  Further, the 
veteran had not exhibited suicidal tendencies for a period of 
six months.

On the veterans substantive appeal in September 1996, she 
indicated that she was severely disabled and that she had 
become dysfunctional due to her psychiatric disorder and that 
she had been fired from her job.  

VA examination dated in May 1997 reported the veterans 
history regarding her PTSD and her subjective complaints of 
depression resulting from the rape and harassment in service.  
The examiner noted that the veteran was unable to be in close 
proximity with men and this impacted on her ability to work 
effectively with others.  Further, the veteran reported that 
she experiences inappropriate bursts of anger against others, 
but regrets her actions thereafter.  Upon examination, the 
examiner reported that the veteran was anxious throughout the 
examination and was sad in affect.  No psychosis was noted, 
and no suicidal tendencies or thoughts of harming others were 
present.  The examiner rendered a diagnosis of chronic PTSD 
at Axis I, and level 5, severe, physical traumata at Axis 4, 
and a GAF score of 51.  

A May 1997 report from a PTSD survey of the veteran noted 
that the veteran was being treated for depression.  During 
the survey, the veteran stated that she felt suicidal, but 
never made an attempt, because she did not want to hurt her 
daughter.  The veteran also stated that she was unable to 
date men and that she did not want to get close to anyone 
again as a result of the rape in service.  Upon evaluation, 
the social worker stated that it was very difficult for the 
veteran to maintain her composure when recounting the 
inservice events.  The social worker concluded that the 
veteran was unemployable at that time, but that with future 
counseling, she would be able to return to the work force.

III. Analysis

1. Entitlement to an evaluation in excess of 10 percent prior 
to September 30, 1996

Initially, the Board finds that the veteran in this case has 
indicated increased disability; therefore, this case is well 
grounded.  38 U.S.C.A. § 5107; see also Proscelle v. 
Derwinski, 2 Vet. App. 629.  In this case, the determinative 
issue is whether the veteran is entitled to an evaluation in 
excess of 10 percent prior to September 30, 1996 for her 
service-connected PTSD.  Thus, this veterans level of 
disability during this period is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. at 55.  Further, in view of 
the clinical data of record and as per 38 U.S.C.A. § 5107(a), 
the Board perceives that the evidence is sufficient to 
address the then current disability status and that no 
further assistance to the veteran is required.  38 U.S.C.A. § 
5107(a); see also Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

As stated herein, in the December 1994 rating decision when 
the RO granted service connection and assigned a 10 percent 
rating for the veterans PTSD, it considered lay testimony 
from the veterans friend attesting to the inservice rape, 
the veterans personal hearing testimony, and the Hearing 
Officers Decision rendered in December 1994.  As noted 
earlier, the regulations were amended as of November 1996; 
thus, only the earlier provisions are applicable in this 
case.  Upon review of the evidence of record prior to 
September 1996, the Board concludes that under 38 C.F.R. 
§ Part 4, Diagnostic Code 9411, a 30 percent rating is 
appropriate.  

Significantly, the veteran in this case has not presented 
evidence of psychoneurotic symptoms of such severity that her 
flexibility, efficiency, and reliability levels impair her 
ability to work effectively to a considerable or severe 
degree.  38 C.F.R. § Part 4, Diagnostic Code 9411.  
Furthermore, the evidence does not support that the veteran 
was so impaired that she was unable to establish or maintain 
social relationships.  Id.  The Board does acknowledge that 
the record includes reports from the veterans counselors for 
treatment rendered from 1986 to 1993, and that in a 
recitation of the veterans history with respect to her 
depression and symptoms of PTSD, the evaluators noted ongoing 
depression, anxiety, and sleeplessness.  However, the 
veterans symptomatology remained fairly static from report 
to report, in that minimal changes were noted and sometimes, 
they were positive in nature.  For example, the report from a 
psychosocial assessment dated in July 1992 notes that the 
veteran was coping effectively with the stress in her life, 
feeling more accepted, and was able to reach out to others 
for help.  Further, the report notes that the veteran 
associates with friends in whom she can trust and confide.  
Thus, in this regard, the veteran has not submitted evidence 
showing more than definite limiting psychoneurotic symptoms. 

Additionally, in a private medical evaluation dated in 
September 1993, the physician stated that the veteran had 
been working as a service worker for veterans claims for 14 
years, and that throughout that time, she had advanced from 
one position to another.  Furthermore, the veteran was 
involved in a Bible study group that she had been attending 
on a regular basis for many years.  Upon examination, the 
physician reported that the veteran had no hallucinations, 
demonstrated normal thought processes, possessed adequate 
judgment, and no special preoccupations or suicidal 
tendencies were present.  In the February 1995 statement, a 
social worker indicated that the veteran had had some 
difficulty at work and socialization due to her psychiatric 
disorder.  She related that the veteran missed time from work 
due to her difficulties.  In a January 1995 statement, a 
therapist reported that she had been on medication for 
depression since 1990.  Thus, in this respect, there is some 
evidence of impairment of the veterans ability to work and 
establish relationships but not to the degree of considerable 
or severe impairment.

In light of the foregoing evidence and analyses, the Board 
finds that the degree of disability associated with the 
veterans psychiatric disability more nearly approximates 
definite social and industrial impairment, warranting a 30 
percent evaluation under Diagnostic Code 9411 prior to 
September 1996.  38 C.F.R. § Part 4, Diagnostic Code 9411.  
The veteran did not demonstrate psychoneurotic symptoms so as 
to experience considerable impairment in her ability to work 
and establish relationships.  Id.  Thus, a rating higher than 
30 percent is not warranted by the evidence.  

2.  Entitlement to an evaluation in excess of 70 percent 
since September 30, 1996

As stated above, during the course of the veteran's appeal, 
the regulations governing ratings of psychiatric disabilities 
were revised.  In the most recent rating decision dated in 
July 1997, pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 
311, the veteran's PTSD was evaluated under both the former 
and the new regulations.  The Board notes that under the new 
regulations, the evaluation criteria for mental disorders 
substantially changed, in that the new criteria focuses more 
on the individual symptoms as manifested throughout the 
record, rather than on medical opinions characterizing 
overall social and industrial impairment as mild, definite, 
considerable, severe, or total.  Upon a thorough review of 
the veterans record, the Board notes that the clinical data 
in this case support that the current evaluation of 70 
percent for the veterans PTSD is appropriate.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  In the present case, the 
symptomatology referable to the veterans PTSD is most 
closely aligned with the criteria for an evaluation of 
70 percent. 

Although the record supports that the veteran's PTSD symptoms 
are manifested by feelings of anxiousness, depression, 
avoidance, and sleeplessness, the clinical data fails to show 
that the veteran's disability is productive of impairment in 
her social and occupational adaptability so as to warrant an 
increased rating in excess of 70 percent.  The Board does 
recognize that the veteran has provided evidence of 
manifestations of her psychiatric disability to include 
nervousness, poor sleep habits, depression, anger, avoidance 
of behavior, and sadness related to the stressful events that 
occurred during service.  Similarly, the veteran has 
demonstrated an impaired ability to maintain effective 
relationships with people, and has shown periods in which she 
has had difficulty in obtaining and retaining employment on a 
regular basis.  Thus, in this respect, there is no doubt that 
the veteran has provided evidence of disability correlative 
to an evaluation of 70 percent.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

However, as stated earlier and noted by the General Counsel, 
the revised rating criteria were not designated to be 
liberalizing; thus, there would be no basis to conclude that 
a higher evaluation was warranted for identical symptoms 
solely because the rating criteria was revised.  VAOPGCPREC 
11-97.  Rather, each case has to be evaluated on its own 
individual merits.  In this instance, the Board again finds 
that the examiners assessment as reported in the May 1997 
examination, and the social workers recommendations made in 
the May 1997 survey, fail to show that the veterans service-
connected disability produces the type of manifestations 
linked to higher evaluations under the revised criteria, and 
as such, fails to support a higher rating under the criteria 
effective from November 7, 1996.

The Board acknowledges that manifestations of the veterans 
PTSD clearly are demonstrated by such symptoms as depressive 
moods, anxiety, sadness, difficulties with adapting to 
certain environment, and recurring nightmares of her 
traumatic events of rape and sexual harassment while in 
service.  For example, in VA survey conducted in May 1997, 
the social worker reported that it was very difficult for the 
veteran to maintain her composure while describing the 
inservice events that led up to her periods of depression and 
diagnosis of PTSD.  Also noted was that the veterans job 
stresses reminded her of the rape and harassment in service, 
causing her to feel unsafe and insecure in the office 
environment.  Additionally, the social worker stated that he 
viewed the veteran as unemployable at that time, but that 
with continued counseling, she would be able to reenter the 
work force in the future.

Furthermore, during VA examination conducted in May 1997, the 
examiner noted the veterans complaints of sleeplessness, 
ongoing nightmares and anxiety, and uncontrollable outbursts 
of anger.  The examiner assessed the veteran with chronic 
PTSD, productive of severe physical traumata, and noted a GAF 
Score of 51.

However, based on the foregoing reasons, the Board concludes 
that the preponderance of the evidence establishes that the 
veteran's PTSD disability more nearly approximates the 
requisite criteria for severe social and occupational 
impairment, and as such, an increased rating in excess of 70 
percent under neither the former nor the current regulations, 
is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Specifically, under the former regulations with regard to the 
veteran's occupational impairment, the Board notes that, for 
the most part, the veteran has demonstrated an ability to 
find and retain employment.  The evidence supports that from 
1993 to the present, the veteran worked in one job for 
several years before being fired, and most importantly, the 
veteran currently is working.  Further, the evidence does not 
support that the veteran virtually has isolated herself 
entirely from her circle of friends and family.  38 C.F.R. 
§ Part 4, Diagnostic Code 9411.

Additionally, in the results from the most recent VA 
examination in May 1997, clinical findings and data do not 
support that the veterans level of impairment demonstrates 
incapacitating psychoneurotic symptoms, disturbed thought, or 
behavioral processes that result in profound retreat from 
mature behavior.  Id.  Thus, the level of impairment 
referable to the veterans PTSD does not meet or more closely 
approximate the requisite criteria for the next higher rating 
of 100 percent under the former regulations.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1996).

Moreover, the evidence of record does not support that the 
veterans disability picture more nearly approximates the 
criteria correlative to a rating of 100 percent under the 
current VA regulations.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  As stated above, the veteran has not demonstrated 
complete and total occupational impairment, given that 
currently she is employed.  Further, the veteran stated on 
several occasions that she would like to find a job with a 
higher salary, and the evidence supports that she is seeking 
other employment.  Thus, the veteran has demonstrated an 
ability to obtain and retain employment.  

Additionally, data from the most recent VA examination does 
not indicate that the veteran is disoriented in time and 
place, that she experiences hallucinations, demonstrates 
inappropriate behavior, or that she fails to maintain 
personal hygiene and appearance.  To the contrary, the 
examiner reported that the veteran denies thoughts of harm to 
self and others, presents no psychosis, and is oriented times 
three.  Further, results from the May 1997 VA survey noted 
that the veteran was forthright during the interview, 
although she had difficulty in talking about the inservice 
events, and continued to talk with the male social worker 
without problem or difficulty.  The social worker further 
stated that although the veteran appeared to be unemployable 
at that time, it was likely that continued counseling would 
assist the veteran to return to the work force in the future.  
Therefore, in light of these findings and conclusions, the 
Board notes that the veterans current PTSD is not productive 
of impairment referable to a rating of 100 percent under the 
current provisions. See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).

In light of the aforementioned reasons and bases, and in view 
of the veterans ability to function and the absence of 
appreciable objective impairment to support an increased 
rating, the record demonstrates that the current rating of 70 
percent adequately addresses the degree of impairment 
attributable to the veterans PTSD generally.


ORDER

Entitlement to an evaluation of 30 percent for PTSD, prior to 
September 30, 1996 is allowed, subject to the controlling 
laws and regulations governing the payment of monetary 
awards.   

Entitlement to an evaluation in excess of 70 percent for 
PTSD, since September 30, 1996, is denied.


           
     V. L. Jordan
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
